Case 3:18-cv-00534-TAD-JPM Document 151 Filed 11/23/20 Page 1 of 5 PageID #: 4634




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                       MONROE DIVISION
  LUV N’ CARE, LTD.                                     CIVIL ACTION NO. 3:18-CV-00534
  VERSUS                                                JUDGE TERRY A. DOUGHTY
  JACKEL INTERNATIONAL LTD., ET AL.,                    MAG. JUDGE PEREZ-MONTES

                                              RULING

         Pending before the Court is Plaintiff Luv n’ care, Ltd.’s (“LNC” or “Plaintiff”) “Motion

  to Take Judicial Notice Pursuant to Fed. R. Evid. 201 in Connection with Defendants’ Motion to

  Dismiss” [Doc. No. 129]. Mayborn Group Limited, Jackel International Limited1, Mayborn

  USA, Inc., Jackel China, Ltd., Mayborn Anz Pty, Ltd., and Product Marketing Mayborn, Ltd

  (collectively “Defendants”) responded to the motion. [Doc. No. 141]. Plaintiff filed a reply. [Doc.

  No. 146]. For the following reasons, the motion is GRANTED.

  I.     ALLEGED FACTS AND PROCEDURAL HISTORY

         Plaintiff is a Louisiana corporation with its place of business in Monroe, Louisiana.

  Plaintiff designs, manufactures, and sells baby products under the “Nuby” brand name.

  Defendants are also in the business of designing, manufacturing, marketing, and selling baby

  products. Defendants sell their own products under the brand name Tommee Tippee.

         Defendants filed their Motion to Dismiss on March 24, 2020. [Doc. No. #111]. Plaintiff

  moves for judicial notice of documents that it contends are a matter of public record and

  establishes that the materials satisfy the requirements for judicial notice under Fed. R. Evid. 201.




         1
          The record before the Court indicates that Jackel International Limited has changed its
  name to Mayborn (UK) Limited. A Motion to Change Case Caption [Doc. No. 117] is pending.



                                                   1
Case 3:18-cv-00534-TAD-JPM Document 151 Filed 11/23/20 Page 2 of 5 PageID #: 4635




  II.    LAW AND ANALYSIS

          Federal Rule of Evidence 201 permits a court to take judicial notice of a fact that is “not

  subject to reasonable dispute in that it is either (1) generally known within the trial court’s

  jurisdiction; or (2) can be accurately and readily determined from sources whose accuracy cannot

  reasonably be questioned.” FED. R. EVID. 201(b)(1) and (2). Namely, the movant must identify

  the fact to be noticed, the purpose and relevance of that fact, and “the source of ‘indisputable

  accuracy’” for a fact that can be “accurately and readily determined” under Rule 201(b)(2).

  Mascitti v. Quarterman, No. C-09-093, 2009 U.S. Dist. LEXIS 112134, at *3 (S.D. Tex. Dec. 3,

  2009) (quoting 21B Charles Alan Wright & Kenneth Graham, FEDERAL PRACTICE                          AND

  PROCEDURE § 5107.1 (2d ed. 2005)).

          “[I]t is clearly proper in deciding a 12(b)(6) motion to take judicial notice of matters of

  public record.” Norris v. Hearst Trust, 500 F.3d 454, 461 n. 9 (5th Cir. 2007); see also Funk v.

  Stryker Corp., 631 F. 3d 777, 783 (5th Cir. 2011) (holding that the court could take judicial

  notice of a relevant FDA publication). For example, a court may “take judicial notice of the

  public records in . . . prior state court proceedings.” Stiel v. Heritage Numismatic Auctions, Inc.,

  816 F. App’x 888, 892 (5th Cir. 2020) (citation omitted). The Court may also properly take

  judicial notice of “the fact that a judicial action was taken[.]” Gray v. Beverly Enters.-

  Mississippi, Inc., 390 F.3d 400, 407 n.7 (5th Cir. 2004) (citing Taylor v. Charter Med. Corp.,

  162 F.3d 827, 831 (5th Cir. 1998)). The Court may also judicially notice prior court documents

  to establish the fact of the previous litigation and the related filings. Ferguson v. Extraco Mortg.

  Co., 264 Fed. Appx. 351, 352 (5th Cir. 2007) (citing Taylor, 162 F.3d at 830) (“A court may

  take judicial notice of a document filed in another court . . . to establish the fact of such litigation

  and related filings”) (internal quotations omitted). Finally, the court can similarly accept the

  “occurrences and positions taken in [a prior action] for judicial estoppel purposes . . . .” Reneker



                                                     2
Case 3:18-cv-00534-TAD-JPM Document 151 Filed 11/23/20 Page 3 of 5 PageID #: 4636




  v. Offill, Civil Action No. 3:08-CV-1394-D, 2012 U.S. Dist. LEXIS 83017, at *49 (N.D. Tex.

  June 14, 2012).

         Plaintiff moves the Court to take judicial notice of certain materials referred to in its

  Amended Complaint [Doc. No. 78], which it contends are highly relevant to its claims. [Doc.

  No. 129-1 at 5]. Plaintiff argues that these materials are referenced in or attached to LNC’s

  Opposition to the Motion to Dismiss, and include (1) a printout from a government website, (2)

  pleadings, briefs, evidence, and transcripts in the record in this case, and (3) pleadings, briefs,

  and transcripts in the record of the related Louisiana state court case decided in 2013 involving

  the same parties and the same agreements (the “State Court Action”). Id. Plaintiff contends that

  the Court “must” take judicial notice of these documents pursuant to Rule 201 of the Federal

  Rules of Evidence because it has provided the necessary information. Id.

         Defendants respond that they agree that the Court may take judicial notice of the

  documents subject to Plaintiff’s judicial notice motion, but only for purposes of establishing that

  the documents exist and that they say what they say. [Doc. No. 141 at 6-7]. Defendants argue

  that the Court should not judicially notice the truth of any statement within the documents or the

  merits of Plaintiff’s legal arguments. Id. at 7-9. Defendants also contend that Plaintiff cannot

  use judicial notice to supplement its amended complaint under Fifth Circuit Law. Id. at 9-10.

         Plaintiff replies that there appears to be little disagreement as to the propriety of its

  motion. [Doc. No. 146 at 1-2]. Plaintiff further argues that the February 18, 2020 printout from

  the United States Patent and Trademark Office’s Trademark Electronic Search Service sets out

  disputed material facts that weigh against granting the motion to dismiss. Id. at 2. Plaintiff also

  argues that, not only should the Court take judicial notice of the pleadings, exhibits, and

  proceedings and their subject matters, but they shall be treated as if raised in the pleadings. Id.

  at 3-4. Finally, Plaintiff argues that the Court may take judicial notice of these documents from



                                                   3
Case 3:18-cv-00534-TAD-JPM Document 151 Filed 11/23/20 Page 4 of 5 PageID #: 4637




  the State Court Action that are relevant to Defendants’ positions with respect to: (1) the

  applicability of the 2003 Agreement; (2) collateral estoppel that forecloses Defendant’s

  argument; (3) the meaning of the terms in the 2003 and 2008 Agreements; and (4) that

  Defendants’ conduct violates Louisiana Unfair Trade Practices and Consumer Protection Act

  (“LUTPA”). Id. at 4.

          The parties agree that a court may take judicial notice of certain matters when

  considering a motion to dismiss. [Doc. No. 141 at 1-2; Doc. No. 146 at 1-2]. The parties further

  agree that the Court may take judicial notice of the documents subject to Plaintiff’s motion. Id.

  The parties also agree that judicial notice need not be taken for the truth of the matter asserted,

  but “instead for the purpose of collateral estoppel, to establish judicial admissions, and to support

  LNC’s LUTPA claims.” Id. Accordingly, per the parties’ agreement, the Court takes judicial

  notice of the following:

         (1) a February 18, 2020 printout from the United States Patent and Trademark
         Office’s Trademark Electronic Search Service (Dkt. #63, Exhibit 47)2;

         (2) Plaintiff’s Sanction Hearing Exhibits, Dkt. #63; Transcript of Sanctions Hearing
         Dkt. #69; LNC’s post-hearing brief (Dkt. # 74); Defendants’ Response to LNC’s
         Motion to Remand (Dkt. #23); Defendants’ Memorandum in Support of their First
         Motion for Sanctions (Dkt. #28-2);

         (3) Defendants’ Response to LNC’s Declinatory Exception to Jackel’s
         Reconventional Demand, (S. Ct. Rec. Vol. 3 of 25, 601-605); Stipulated and
         Proposed Jury Instructions submitted in the State Court Action, Exh. 50
         (Defendants’ Proposed Jury Instruction No. 8); Defendants’ counsel’s opening
         statement at trial, Exh. 52; Final instructions to the jury at trial, Exh. 51;
         Defendants’ First Brief in Opposition to LNC’s Request for a Permanent
         Injunction, Exh. 53; Defendants’ Second Brief in Opposition to LNC’s Request for
         a Permanent Injunction, Exh. 53; Reasons for Judgment on the Preliminary
         Injunction, (Exhibit P-10), Dkt. #63-2; Defendants’ Reconventional Demands,

         2
            Plaintiff argues that it would like a “government website” printout judicially noticed but
  does not cite an exhibit. The Court assumes that Plaintiff is referring to Doc. No. 63, Exhibit 47,
  which is the document Plaintiff cites in its judicial notice section of its Opposition to Defendants’
  Motion to Dismiss. See Doc. No. 134 at 27 n.77 (citing a TESS website capture that lists
  Plaintiff’s current counsel as the correspondence address).



                                                    4
Case 3:18-cv-00534-TAD-JPM Document 151 Filed 11/23/20 Page 5 of 5 PageID #: 4638




         Exh. 48; Defendants’ Answer to LNC’s First Amended Petition, (S. Ct. Rec. Vol.
         2 of 25, at 350-355), Exh. 46; First Settlement Agreement, (Exhibit P-11), Dkt. #69,
         p. 97:7-98:4; Trial excerpts Exh. 52; Transcript of Contempt Hearing, Exh. 55.

         To be clear, the Court is not taking notice of the truthfulness of the underlying facts.

  Instead, the Court is only taking notice that the identified documents exist and that they say what

  they say. Taylor, 162 F.3d at 830 n.18 (“[W]e have difficulty conceiving of an adjudicative fact

  found in a court record that is not subject of reasonable dispute and, therefore, of which a court

  could take judicial notice.”).

  III.   CONCLUSION

         For the foregoing reasons, Plaintiff’s “Motion to Take Judicial Notice Pursuant to Fed. R.

  Evid. 201 In Connection with Defendants’ Motion to Dismiss” [Doc. No. 129] is GRANTED.

         MONROE, LOUISIANA, this 23rd day of November, 2020.




                                                            TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE




                                                  5
